Case: 1:18-cv-05369 Document #: 166 Filed: 06/11/20 Page 1 of 1 PageID #:4217

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Ubiquiti Networks, Inc.
                                       Plaintiff,
v.                                                        Case No.: 1:18−cv−05369
                                                          Honorable Gary Feinerman
Cambium Networks, Inc., et al.
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, June 11, 2020:


       MINUTE entry before the Honorable Gary Feinerman:By agreement [165], the
schedule is amended as follows. Motions for leave to add new parties shall be filed by
8/4/2020. Fact discovery shall close 12/1/2020. Rule 26(a)(2) disclosures for the party
with the burden of proof on an issue shall be served by 1/15/2021. Rebuttal Rule 26(a)(2)
disclosures shall be served by 2/12/2021. Experts shall be deposed by 2/26/2021.
Dispositive motions shall be filed by 3/26/2021. Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
